Title: I. Albemarle County Instructions concerning the Virginia Constitution, [ca. September–October 1776]
From: Cobbs, Edmund,et al.
To: Virginia Assembly

 The Instructions of the Inhabitants and freemen of Albemarle county to their Representatives in General Assembly.
          You are desired to signify to the house of Representatives our approbation, and thanks, for their prudent, noble, and spirited conduct from the time of their appointment to that of our happy deliverance from the insidious tyrannical Government of the British king.
          They have, during the above mentioned period, conducted our affairs as well as it could be expected in so unsettled a situation; they have been exposed to a greater danger than the other members of the Community, as it is notorious that, had our enemies carried their point, they would have fallen a sacrifice, to their barbarous resentment. We set a full value upon all that; we esteem them; we respect them; we are determined to stand by them, and defend them to the last drop of our blood. We scorn the flattering hypocritical perfidious hints of our enemies, who affect to entertain the most favourable opinion of the people at large, and endeavour to  insinuate that we have been mislead by our directors. God forbid we should be succumbent! We would rather, than accept any conditions from our inveterate inhuman enemies, imitate the most noble Saguntines, who preferred throwing their property and themselves into the flames, to the wretched ignominious life offered them by their proud ambitious Conquerors. We cannot pay too much regard to the zeal of the worthy Representatives, who to the honor of this State went foremost in the glorious declaration of Independence.
          But in order, that so good and so necessary an understanding, amongst all the members of this now free Community, may be maintained and transmitted to our posterity, we think it the duty of every body to deliver their sentiments in regard to the new Constitution, or form of Government, and the new Code of laws, which are the most noble, most important, and most difficult works, that occupy at present the attention of our Representatives.
          Such an assistance from all the Counties in the State, must be of infinite service to that respectable body, now almost overwhelmed by the greatest variety of affairs (greater than perhaps any assembly of men ever had at one time) and every one of the utmost importance, to the defence, happiness, and prosperity of our Country.
          For this reason we highly approve the prudent Ordinance, for continuing in force such of the old laws, as are requisite to avoid disorder in the State, untill a new Code may be compiled after a mature and well digested consideration.
          We admire the Bill of Rights, as truly a master piece. There is in few words, according to our opinion, every thing comprehended for instituting the most free, and of consequence the most perfect Government: such as was ever wished, and never before obtained on Earth.
          With rapture of joy we see so near the happy period, when the most spirited men now labouring under the oppression of Tyranny in other Countries, will fly to this free land to partake with us, and our posterity, all those blessings that must be the ensuing consequence of a Government founded upon such principles, as to be admired by all good men, and true Philosophers of all nations and Religions.
          And ’tho many of us cannot expect to enjoy for a long time the phisical advantag[es] of it, yet the glory of having been the founders will afford such a gratification to our hearts as to over balance all the inconveniences and labours attending it.
          
          Our Bill of Rights will be an honorable monument to the memory of its Compilers.
          But as we find, that the true sense of it is not generally understood; for which reason a great many still remain ignorant of their rights, and others infer from it certain wrong notions inclinable to destroy the necessary subordination, and to bring on anarchy and confusion, we must desire, that in the new form of Government every point may be so clearly and explicitly digested, as to be easy to the comprehension of every individual.
          We wish, that a proper and clear line may be drawn between the powers necessary to be conferred by the Constituents to their Delegates, and what ought prudently to remain in their hands.
          That a regular method may be pointed out for the whole Community to assemble, whenever it should be thought necessary to delibrate about some considerable alteration in Government, agreeable to the 3d. paragraph of the bill of Rights.
          That agreeable to the 2d. paragraph, an easy way may be shewn to the people how to call to account any body of magistrates, if they should ever be reasonably suspected to have been partial in favour of some of their own body, or to have abused their trust in any other instance.
          That, agreeable to the 5th. paragraph, a plan may be determined upon to reduce our Representatives to a private station at fixed periods, and to consider whether it would not be proper they should then be ineligible for one, or two years, as it will be thought best, and that our Delegates in Congress may not be continued in that high office longer than two years consecutively.
          We think, that according to that salutary sentiment in the 15th. paragraph, (that no Government can be preserved but by a firm adherence to justice, and frequent recurrences to fundamental principles) that no man should be allowed to vote but once in a general Election; no freeman should be deprived, without cause, of the right of voting and offering as a Candidate to any office; and that the number of Representatives in the Legislature ought to be as proportionate as possible to the number of Electors, and then at all times agreeable to their increase or diminution.
          We wish, that not a single point may be subject to the least ambiguity, and that as soon as the whole plan has been maturely digested, a sufficient number of copies may be printed and sent to every County to be distributed among the Electors for them to consider it, after which to meet at their respective Court-houses to approve, or disapprove, its contents, as they shall think proper, and their determination entered on their several records; the majority of  the Electors of a County to be the sense of that County, the majority of the Counties the sense of the Community.
          We recommend most earnestly, that the present confidence we repose in each other, may not make us negligent in our duty at this grand juncture; since the least deficiency in legality, or even solemnity, may in future times be productive of such dreadfull consequence as to make our Posterity lament our existence.
          It is our opinion, that among the rights, of which men cannot deprive, or divest their Posterity, the most important is that of approving, or disapproving, their own laws; which power ought forever to remain with the whole body of the people.
          And if the exercise of this should be thought inconvenient in a Country of so great extent, that then the fundamental Pillars of the Constitution should be comprised in one act or instrument, which should never be subject to alteration, but with consent of the people at large, and that all laws for enlarging the prerogatives or emoluments of the Members of either branch of Legislature should in like manner receive the previous assent of the people.
          It is incontestable, that the freedom of a Community is reduced in proportion to the power conferred to a small number of its Members, and that such reduction of freedom is a necessary evil in an extensive Country, where all the people cannot meet at one place to transact their public concerns. Therefore it would be inconsistent with prudence, and with the justice due to our Posterity, to delegate any more than what is absolutely necessary to the good Government of a free State.
          We wish, that the institution of the Senate may not be continued on its present plan, as it appears to us totally unnecessary; and we even apprehend from it several great inconveniencies, if the people should ever happen not to make choice of their very best, most sensible, and most able men; and in case they should be such, it appears to us, that from a defect in their powers, they would be so many valuable Members almost entirely lost to the Community. We wish, that their number should be increased, their Election put upon a different method, and they should be invested with the same powers entirely as the other members of the Legislature. They would then be in fact two houses of Representatives, every one endeavouring to promote what they would think advantageous to the Community; and there can be no reason for granting less power to one, than the other, none of them being hereditary, and both having the same concerns at stake.
          We think, that the Election of whoever should be proved to have solicited for votes, either directly or indirectly, ought to be void,  and he rendered incapable of holding any office for a certain space of time; that in case the severity of the weather, or other accidents, should prevent a general meeting of the Electors on the day of the Election, they should be allowed to vote at some other time appointed by the Legislature, and that in an affair of such importance, it should not be in the breast of the Sheriff, or any other person, or persons, to act according to his, or their opinion, or pleasure.
          And in order, that the Electors should not become negligent in the greatest of their duties, those who do not attend the Election, unless prevented by the weather, sickness or being out of the County, should be compellable by more effectual means, than the present, which in consequence of their nature are not put in execution.
          In regard to the freedom of the press, which certainly is, as mentioned in the Bill of Rights, one of the great bulwarks of Liberty, we think that the Printers should never be liable for any thing they print, provided they may give up authors, who are responsible, but on the contrary that they should print nothing without. Many good people have been lately mislead by the artifices of ingenious, but malicious, interested and corrupt writers. Had their names been published, their Characters would have been the antidote to their own poison. We are convinced, that by such a regulation many inconveniencies may be avoided, and whether the objections to it are of greater weight we submit to the consideration of our Representatives.
          We dont think it necessary to enumerate to you all the remains of despotism and barbarism, still existing in the English Constitution (piercing thorns, from which hope to be soon delivered!) We are convinced, that the Wisdom of our Delegates will not suffer one to remain, and that they will adopt from other Governments nothing but what may serve to bring ours as near perfection as possible. We shall only mention among the antient laws a few of the most obnoxious; as for example the iniquitous entails, so prejudicial to Communities, and so unjust to individuals, every thing that is comprehended under the meaning of that most tyrannical word Prerogative, and those most partial laws in favour of the Episcopal Church.
          And as the apprehension of having these last renewed, disturbs the minds of a great proportion of our Community, we must desire of you, that this may be one of the first matters you will go upon, in order that they may be made sensible by some prudent and decent method, as soon as possible, that their suspicion is groundless.
          
          We hope that no one Member in that respectable body, will incline to the renewal of such laws; but in case you should find any propensity to it, we desire you to do your utmost endeavours to shew that it would be contradictory to what is said in the 16th paragraph of the Bill of Rights; that we could not be said to enjoy an equal share of freedom in religious matters, if the people of one persuasion were obliged, besides maintaining their own Ministers, to contribute to the maintenance of the Ministers of another, the members of which were only to contribute to maintain their own; that unless every body was obliged to be of that Church (which would immediately destroy the liberty of Religion) such laws would signify, that those who by the dictates of conscience are called to another persuasion, ought to have no Ministers, or if they would have them, they ought not to maintain them, which way of reasoning could not be heard with any degree of patience.
          You might even ask, what would be the consequence, if the Presbiterians, who are supposed to form already more than one third of our Community, or the Annabaptists, or the people of any other denomination, were to become more numerous than any other in the State, were to have a majority in the Legislative body, and should think of obliging those of the Episcopal Church to contribute to the maintenance of their own Ministers.
          Such a question must make every one withdraw from the thought of promoting so bad, and so dangerous a president; a president diametrically opposite to Liberty; to that liberty, which we are bound to one another to maintain unstained, to that dear liberty, for which we now submit ourselves and families to so many heavy inconveniencies; to that sacred liberty, to whose Alter we are now making a sacrifice of our lives and fortunes; to that blessing, without which there can be no enjoyment in life, and which the whole World cannot take from us, provided we continue in perfect unanimity.
          We recommend to your endeavours the having the descent of lands from persons dying intestate, put on a more just footing; that all their children, or other Representatives, may inherit that equal portion of the property of their Ancestors, which they may be presumed to have possessed in his Affection.
          We recommend that Grandjury courts should be holden more frequently, and that fixed times may be appointed for Courts of Claims, Propositions, and Grievances, that so the people may know the stated periods, at which they may apply for the liquidation of their accounts against the Public, for redress of their grievances, and amendment of the laws.
          
          We are so convinced, that the blessing of Liberty cannot be maintained without frugality, as it is expressed in the 15th. paragraph of the Bill of rights, that we most heartly recommend the establishment of effectual sumptuary laws, without which no free Government upon Earth can have a long duration.
          To reduce our wishes to one point, we recommend, that this grand work may be calculated to rule mankind considered in their natural state, free from all prejudices of custom, as the only means to ensure happiness to our Posterity, as far as it lies in the power of men, under a just and lasting Government.
          
            
              Edmund Cobbs David New
            
            
              hisJohn Jones 
            
            
              Henry  X  Ford
              Wm. Tuley
            
            
              markThomas Watt 
            
            
              John WatkinsRalph Thomas
            
            
              Natl. MorrisCutbut Webb
            
            
              his
              John Steven
            
            
              James  X  Nimmo
              Jesse Martin 
            
            
              mark Jas. Bailey 
            
            
              hisAbram Eads
            
            
              Wm.  X  Raynolds Junr.Cammel Good
            
            
              mark David Weaver
            
            
              his Daniel Jopling 
            
            
              Harry  X  KirbyThomas Upton
            
            
              markRalph Jopling 
            
            
              Thomas West James Jopling
            
            
              his John Garrot 
            
            
              William  X  HaysOwen Lewis
            
            
              Mark  William Bowman 
            
            
              William Ball William Miles 
            
            
              Michael Thomas Benjn. Jordan
            
            
              James Martain John Childress 
            
            
              John Jopling  Wm. Cox 
            
            
              Harrison Thomas Thomas Stevens 
            
            
              John StrickerJoseph Thomas 
            
            
              Robertson Bailey Benjn. Miles 
            
            
              William Jordan Saml. Sorrer 
            
            
              Thomas Hughs Wm. Hughes. 
            
            
              John Eads John Snead 
            
            
              Richd Farrar Richard Thomas 
            
            
              Stephen Hunter Charles Kerr 
            
            
              Jacob Morris Thomas McDaniel 
            
            
              William Martin Chas. Patrick 
            
            
              Thomas Hewes Alexdr. Craig 
            
            
              Matthew Phillips Robt. Field 
            
            
              Robert Davis Wm. Williams 
            
            
              Joseph Upton John Epperson 
            
            
              William Aron 
            
          
         